—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 30, 1991, convicting him of burglary in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his challenges to the prosecutor’s summation were, in part, unpreserved for appellate review (see, CPL 470.05 [2]; People v Kresberg, 183 AD2d 786) and, in any event, the prosecutor’s statements do not warrant reversal because they were either fair comment on the evidence (see, People v Ashwal, 39 NY2d 105) or fair response to the defense counsel’s summation which attacked *479the officers’ credibility and their official actions (see, People v Galloway, 54 NY2d 396). As to the preserved contentions, they are either without merit or are harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; see also, People v Richardson, 162 AD2d 413).
We also find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80; People v Alicea, 99 AD2d 815). Thompson, J. P., Miller, Santucci and Joy, JJ., concur.